Citation Nr: 1729808	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for hypertension, rated as 10 percent disabling prior to March 26, 2015, and 20 percent disabling thereafter. 

2.  Entitlement to an increased rating for residuals of Raynaud's syndrome of the right foot due to frozen feet by history, rated as 20 percent disabling prior to March 26, 2015, and 30 percent disabling thereafter. 

3.  Entitlement to an increased rating for residuals of Raynaud's syndrome of the left foot due to frozen feet, rated as 20 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter. 

4.  Entitlement to an increased rating for residuals of Raynaud's syndrome of the right hand due to frozen hands by history, rated as 10 percent disabling prior to March 26, 2015, and 30 percent disabling thereafter. 

5.  Entitlement to an increased rating for residuals Raynaud's syndrome of the left hand by history, rated as 10 percent disabling prior to March 26, 2015, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979. 

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A hearing was held at the Los Angeles VA RO in January 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In a June 2007 rating decision, the RO granted a 10 percent rating for Raynaud's syndrome for the feet and hands, effective June 23, 2006, the date of receipt of the claim for an increase.  Subsequently, in an April 2009 rating decision, the RO granted an increased rating of 20 percent, separately, for each foot affected by Raynaud's syndrome, and a rating of 10 percent, separately, for each hand affected by Raynaud's syndrome.  As these evaluations did not reflect the highest possible ratings for these disabilities and the Veteran is presumed to be seeking the maximum possible evaluations, the Board found that the claims for increased ratings for these disabilities remained on appeal and remanded the case for further development in November 2011.  See AB v. Brown, 6 Vet. App. 35 (1993).

The November 2011 remand also determined that the issue of entitlement to a total disability based on individual unemployability (TDIU) had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded this issue for development.  A June 2015 rating decision awarded TDIU effective from April 1, 2009, the day after the Veteran's last date of employment.  As such represents a full grant of the benefits sought in connection with the claim for TDIU, this matter is no longer in appellate status.  

The June 2015 rating decision also increased the hypertension rating to 20 percent, effective March 26, 2015, and the appeal with respect to this matter remains in appellate status as listed on the front page of this decision.  AB v. Brown, supra.  In addition, the June 2015 rating decision granted a 30 percent disability rating each for Raynaud's syndrome of the right and left feet and right and left hands, effective from March 26, 2015; as such, these matters also remain on appeal as listed on the front page of this decision.  Id.  

The Board remanded the claims on appeal for additional development and processing in May 2016, and this case is now ready for appellate review. 


FINDINGS OF FACT

1.  Prior to March 26, 2015, diastolic blood pressure was not predominantly 110 or more and systolic blood pressure was not predominantly 200 or more.

2.  For the period beginning March 26, 2015, diastolic blood pressure has not been predominantly 120 or more. 

3.  From February 14, 2007, but no earlier, Raynaud's syndrome of each hand due to frozen hands by history resulted in pain, numbness, and cold sensitivity and a disability cluster that included color changes. 

4.  Prior to March 26, 2015, residuals of Raynaud's syndrome of the either foot or hand due to frozen feet or hands by history did not result in a disability cluster that include two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  

5.  Residuals of Raynaud's syndrome of either foot or hand due to frozen feet and frozen hands by history have did not resulted in characteristic attacks of Raynaud's syndrome occurring four to six times a week prior to February 14, 2007, or daily thereafter.   

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension prior to March 26, 2015, and in excess of 20 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.104, Diagnostic Code (DC) 7101 (2016).

2.  The criteria for a 20 percent rating for Raynaud's syndrome of the both hands due to frozen hands by history are met from February 14, 2007, but no earlier.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.104, DCs 7117, 7122 (2016).

3.  The criteria for a rating in excess of 20 percent for residuals of Raynaud's syndrome of the either foot or hand due to frozen feet or frozen hands by history prior to March 26, 2015, and in excess of 30 percent from that date are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.104, DCs 7117, 7122 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

A. Hypertension

A 10 percent disability rating is warranted for hypertension when the diastolic pressure is predominantly 100 or more, or systolic pressure predominately 160 or more. 38 C.F.R. § 4.104, DC 7101.  Ten percent is also the minimum rating for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.  A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  A 40 percent disability rating requires a diastolic pressure of predominantly 120 or more.  Id.

Summarizing the pertinent history with the above criteria in mind, borderline hypertension was diagnosed in service, and a May 1980 rating decision granted service connection for hypertension at a disability rating of 0 percent.  This rating was confirmed and continued until rating action in April 2009 increased the rating to 10 percent based on VA clinical records dated in 2002 and 2008 that reflected diastolic blood pressure reading of 100 and private treatment reports noting that the Veteran's blood pressure became elevated after discontinuing his hypertension medications in preparation for a bone marrow transplant.  Also of record at the time of this rating increase were reports from a February 2007 VA examination that demonstrated blood pressure readings of 130/84, 130/82, and 128/82.  The reports from this examination noted that there was no evidence of hypertensive disease; that there had been a good response to the Veteran's hypertension medications; and that his hypertension did not result in any functional impairment. 

The more recent clinical evidence includes an August 2011 private treatment report reflecting blood pressure of 120/75 and an October 2013 private treatment reflecting blood pressure of 118/71.  A February 2014 private treatment report reflected blood pressure recorded on the day of this treatment of 125/78, and prior blood pressure readings of 111/73 and 137/94 in December 2013.  

As indicated in the Introduction, the rating for hypertension was increased to 20 percent, effective from March 26, 2015, by a June 2015 rating decision.  This increase was based on findings from a March 26, 2015, VA examination, which noted blood pressure readings of 173/110 in February 2015 and 144/110 and 177/118 in March 2015.  The average of such blood pressure readings was 164/112.  The examination reports indicated that the Veteran was not taking medication for his blood pressure, and the examiner noted that the Veteran had stage II hypertension with complications to include Stage III chronic kidney disease.  The examiner stated that the Veteran's hypertension was uncontrolled on diet and exercise, and that his hypertension with chronic kidney disease impacted the Veteran's ability to do any strenuous activity or activity which caused anxiety or stress which could raise his blood pressure higher and increase the possible complication of a stroke or heart attack.  The Veteran was advised to contact his private physician for urgent evaluation and treatment of his elevated blood pressure.  

Thereafter, a July 2016 VA outpatient report reflected blood pressure of 124/88 and the assessment was that the Veteran's blood pressure was well controlled without medication.  A January 2017 VA outpatient treatment report reflected blood pressure of 136/90 and the assessment again was that the Veteran's blood pressure was well controlled without medication.  

At a March 2017 VA examination, the Veteran stated that his blood pressure had been stable and was well controlled with diet and exercise.  It was again noted that the Veteran was not taking medication for his hypertension and the following blood pressure reading were noted:  124/88 in July 2016; 136/90 in January 2017; and 160/90 in March 2017.  The average of such blood pressure readings was 140/89.  The examiner stated that the Veteran's hypertension did not impact the Veteran's ability to work.  

Applying the pertinent legal criteria to the facts set forth above, as the blood pressure readings of record prior to March 26, 2015, were 130/84, 130/82, and 128/82 at the February 2007 VA examination and 120/75, 181/71, 111/73 and 137/94 on private treatment reports dated from August 2011 to February 2014, such  findings clearly do not show that diastolic pressure was predominantly 110 or more or that systolic pressure was predominantly 200 or more prior to March 26, 2015.  As such, a 20 percent disability rating may not be assigned prior to March 26, 2015,  under 38 C.F.R. § 4.104, DC 7101.  

With respect to a rating in excess of 20 percent for the period beginning March 26, 2015, as the blood pressure readings reflected on the March 2015 VA examination were 173/110, 144/110 and 177/118; 124/88 on a July 2016 VA outpatient report and 136/90 on a January 2017 VA outpatient treatment report; and 124/88, 136/90 and 160/90 at the March 2017 VA examination, it is not shown that diastolic pressure has been predominantly 120 or more for this period.  As such, a 40 percent disability rating may not be assigned for the period beginning March 26, 2015, under 38 C.F.R. § 4.104, DC 7101.  
 
B. Raynaud's Syndrome/Frozen Feet and Hands 

Residuals of cold injuries are evaluated under 38 C.F.R. § 4.104, DC 7122.  A 10 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

Note (1) to DC 7122 provides that amputations of the fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes. Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under DC 7122.

Note (2) to DC 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.

The criteria for rating Raynaud's syndrome codified at 38 C.F.R. § 4.104, DC 7117 
provide for a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks. 

A note following DC 7117 defines characteristic attacks of Raynaud's syndrome as sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  This note explains that the evaluation for Raynaud's Syndrome are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  38 C.F.R. § 4.104, DC 7117. 

Summarizing the pertinent history with the above criteria in mind, the Veteran sustained frostbite of the feet and hands during service and service connection for a disability characterized as "[f]rozen feet and hands by history" was granted by a May 1980 rating decision.  A single noncompensable rating was assigned for these residuals under DC 7122.  

The single noncompensable rating for frozen feet and hands was confirmed and continued until, as set forth in the Introduction, a June 2007 rating decision increased this rating to 10 percent under DCs 7122-7117, and recharacterized the disability as "RESIDUALS RAYNAUD'S SYNDROME DUE TO FROZEN FEET AND HANDS BY HISTORY (PREVIUSLY EVALUATED UNDER DC 7122).   Such hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27.  

The increased evaluation assigned by the June 2007 rating decision followed a February 2007 VA examination that indicated the cold injury of the feet and hands had resulted in Raynaud's syndrome.  At this examination, the Veteran reported numbness and pain in the hands and feet along with color changes occurring about five times per month with exposure to the cold.  The examiner noted that all four extremities were cold to touch and that there was a fungal infection of the feet.  The examiner stated that that the Raynaud's syndrome was manifested by persistent coldness and some bluish color changes of all fingers and toes bilaterally.  There was no edema, ulceration, deformity, atrophy, tissue loss, or missing nails and the Veteran's skin texture and hair growth were normal.  The motor and sensory examinations were within normal limits and the peripheral pulses were active and normal. 

Subsequently, and as indicated in the Introduction, an April 2009 rating decision granted increased, separate, 20 percent ratings for each foot affected by Raynaud's syndrome and assigned separate 10 percent ratings for each hand affected by Raynaud's syndrome.  Each of these ratings were assigned under DC 7122. 

Also as indicated in the Introduction, a June 2015 rating decision increased the rating for Raynaud's syndrome of the right and left feet and right and left hands to 30 percent under DC 7122 effective from March 26, 2015.  This followed a series of VA examinations conducted on March 27, 2015, at which time the Veteran provided a history of constant numbness and a tingling sensation in both hands and feet aggravated by cold weather.  He reported that he wore gloves and two pairs of wool socks on each foot, and that his Raynaud's syndrome impacted his ability to walk outdoors early in the morning or at night because of colder weather.  The Veteran also stated that in the Fall and Winter months, he is confined to the house because of the colder weather.  He also said he cannot work in offices with air conditioning.  

Findings from the March 2015 VA examinations included no loss of motion in the fingers of either hand and no atrophy.  With respect to functional impacts, the examiner sated that Veteran's bilateral hand condition caused chronic pain in both hands aggravated by cold weather or air conditioning, and that the pain and numbness in the Veteran's hands impacted his ability to use his hands repetitively or perform heavy lifting.  It was also noted that exposure to cold weather or air conditioning resulted in increased foot pain that made it difficult to stand or walk.  A peripheral nerves examination demonstrated severe paresthesias and/or dysesthesias and numbness in the upper and lower extremities. 

Applying the pertinent criteria to the facts set forth above, a 20 percent rating for residuals of frozen hands under DC 7122 prior to March 26, 2015, would have required clinical evidence prior to that date demonstrating pain, numbness, or cold sensitivity and a disability cluster that included tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  As set forth above, the February 2007 VA examination reflected complaints of pain, numbness, pain, and cold sensitivity of the hands and the physical examination revealed bluish color changes of the hands.  Therefore, the undersigned finds that the criteria for a 20 percent rating for the cold injury residuals of each hand is warranted under DC 7122 from February 14, 2007, the date of the referenced examination.  See 38 C.F.R. § 3.400 (2016).  

As there is no clinical evidence dated prior to February 14, 2007, demonstrating the manifestations warranting a 20 percent rating under DC 7122, a 20 percent rating cannot be assigned under DC 7122 prior to February 14, 2007.  Id.  Similarly, as there is no evidence that there were characteristic attacks of Raynaud's syndrome as delineated in the note following DC 7117 occurring four to six times a week prior to February 14, 2007, a 20 percent rating cannot be assigned for the hand manifestations at issue prior to February 14, 2007 under DC 7117. 

As for a rating in excess of 20 percent for the manifestations at issue in the hands or feet prior to March 26, 2015, such a rating would have required evidence prior to that date of numbness, pain, or cold sensitivity and a disability cluster that included two of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  The only manifestations of the disability cluster accompanying numbness, pain, or cold sensitivity warranting a 30 percent rating under DC 7122 shown at the February 14, 2007, VA examination were the referenced color changes-with no evidence of edema, ulceration, deformity, atrophy, tissue loss, or missing nails; normal motor and sensory examinations; and active and normal peripheral pulses-and there is otherwise no evidence of the manifestations required for a 30 percent rating under DC 7122 prior to the March 26, 2015, VA examination, a 30 percent rating cannot be assigned for the feet or hand disabilities at issue prior to March 26, 2015.  38 C.F.R. §§ 3.400, 4.104, DC 7122. 

As for a rating in excess of 30 percent for the service connected feet and hand residuals at issue, the maximum rating assignable under DC 7122 is 30 percent.  Moreover, because a 40 percent under the criteria for rating Raynaud's syndrome under DC 7117 would require characteristic attacks of the disease occurring daily, and the record simply does not reflect the daily occurrence of such attacks as described by the note following DC 7117, a rating in excess of 30 percent cannot be assigned under DC 7117.  Finally, it is not demonstrated or specifically contended that the service connected foot or hand residuals at issue present such an exceptional disability as to render the rating criteria inadequate so as to warrant an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  


C. Final Considerations

The Board further finds that an additional staged schedular rating for the manifestations at issue, other than those affecting the hands to which the Veteran was found to be entitled to above, are not warranted.  

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, to include in sworn testimony to the undersigned at the January 2011 hearing, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

In sum, the Boards finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hypertension prior to March 26, 2015, and 20 percent thereafter.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and entitlement to a rating in excess of 10 percent for hypertension prior to March 26, 2015, and 20 percent thereafter must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   

The Board also finds that a 10 percent rating for Raynaud's syndrome of each hand due to frozen hands by history is warranted from February 14, 2007, but that the preponderance of the evidence is against a rating in excess of 10 percent for these residuals prior to February 14, 2007.  As such, entitlement to a rating in excess of 10 percent for Raynaud's syndrome of each hand due to frozen hands by history prior to February 14, 2007, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   

Finally, as the preponderance of the evidence is against a rating in excess of 20 percent for residuals of Raynaud's syndrome of the either foot or hand due to frozen feet or frozen hands by history prior to March 26, 2015, or in excess of 30 percent from that date, entitlement to a rating in excess of 20 percent for these manifestations prior to March 26, 2015, and 30 percent from that date must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   

ORDER

Entitlement to a rating in excess of 10 percent for hypertension prior to March 26, 2015, and 20 percent thereafter is denied. 

Entitlement to rating in excess of 20 percent for residuals of Raynaud's syndrome of the right foot due to frozen feet by history prior to March 26, 2015, and 30 percent thereafter is denied. 

Entitlement to rating in excess of 20 percent for residuals of Raynaud's syndrome of the left foot due to frozen feet by history prior to March 26, 2015, and 30 percent thereafter is denied

Entitlement to a 20 percent rating for residuals of Raynaud's syndrome of the right hand due to frozen hands by history from February 14, 2007, is granted, subject to regulations governing the payment of monetary awards. 

Entitlement to a 20 percent rating for residuals of Raynaud's syndrome of the left hand due to frozen hands by history from February 14, 2007, is granted, subject to regulations governing the payment of monetary awards. 

Entitlement to a rating in excess 10 percent rating for residuals of Raynaud's syndrome of the right hand due to frozen hands by history prior to February 14, 2007, 20 percent prior to March 26, 2015, and 30 percent thereafter is denied. 

Entitlement to a rating in excess 10 percent rating for residuals of Raynaud's syndrome of the left hand due to frozen hands by history prior to February 14, 2007, 20 percent prior to March 26, 2015, and 30 percent thereafter is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


